DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	” a hardware processor; computer memory storing computer program code for selecting candidate targets for active measurement, 
comprising: 
program code executed by the hardware processor and configured to; 
receive a data set of IP addresses; determine an IP address structure by sub-steps: 
(i) analyzing diversity of IP address segments in the data set, 
(ii) applying a cluster analysis against a result of analyzing diversity of the IP address segments in the data set; and 
(iii) applying a statistical modeling analysis against a result of the cluster analysis; and select one or more candidate targets for one or more active measurements using the determined IP address structure; and 
perform the one or more active measurements using the selected one or more candidate targets.” 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) various processor 2) program code 3) set of IP addresses 4) analyzing diversity of IP segments 5) cluster analysis 6) statistical modeling 7) active measurements.
Subsequently, the Applicant Arguments/Remarks and the fling of the Terminal Disclaimer in respect to the Double Patenting Rejection of Claim(s) 1-11 is persuasive and the rejection is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 02/09/2022 Final Rejection and 01/24/2022 Applicant Arguments/Remarks), the Applicant’s Arguments and the filing of the Terminal Disclaimer (06/09/2022) are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-11 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457